BROWN, District Judge.
1. As respects the number of cattle lost through the misconduct of those on board the Hugo (see 57 Fed. 403), the testimony presents such extreme difficulties that I do not find sufficient warrant for departing from the finding of the commissioner; having no confidence that any different finding that I might make on that point would be any more nearly accurate or just than the commissioner’s finding.
2. The damages for the loss of the 63 cattle, as found by the commissioner, .being estimated in the same manner as upon a total destruction of cargo at sea in collision cases, viz.: the market value of the articles at the place of shipment, with interest and expenses of transportation (The Ocean Queen, 5 Blatchf. 493, Fed. Cas. No. 10,410), I think the libelants are entitled to recover, in addition to the market price in New York, as fixed by the commissioner, the advanced freight also, on the 63 cattle lost (not on the 126); and in addition thereto, the pro rata proportion of insurance premiums paid, and the cost of feed for the 63 cattle, with interest; both of those items being necessary, or reasonable and proper expenses and charges, which should, therefore, be added to the market value at the place of departure. The Scotland, 105 U. S. 24, 35; The Aleppo, 7 Ben. 121, Fed. Cas. No. 158. The exceptions in the bill of lading dq not extend to cases of losses by negligence, or misconduct, as is here found in regard to the 63 cattle; though they do apply to the residue of the loss through sea perils.
As above modified, the report is confirmed.